Citation Nr: 1542283	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma for accrued benefits purposes based on substitution of the appellant.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to April 1973 and April 1973 to April 1979, although part of the second period of service from June 1974 to April 1979 was under other than honorable conditions.  The Veteran died in September 2011.  The appellant is his surviving spouse and has been substituted as the claimant for disability benefits.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010, the RO denied service connection for non-Hodgkin's lymphoma.  The RO denied service connection for the cause of the Veteran's death in April 2013.  

The appellant requested a Board video conference hearing in connection with her appeal, but withdrew her hearing request in correspondence received in September 2015.  

The Veteran died in September 2011 with the cause of death as lymphoma.  At the time of his death, he had a pending claim for service connection for non-Hodgkin's lymphoma that had been denied by the RO in September 2010.  

Upon the death of a Veteran, periodic monetary benefits to which he or she was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, due and unpaid for a period of not more than two years prior to death, may be paid to certain persons such as the Veteran's surviving spouse, children, or dependent parents.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  An amendment to 38 U.S.C.A. § 5121 removed the two-year restriction upon payment of accrued benefits, providing that a claimant may recover the full amount due prior to the date of the Veteran's death.  This amendment applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  After the Veteran's death, his widow, the appellant in this case, filed a statement on a VA Form 21-4130 in October 2011 that she wished to continue the Veteran's claim and to be substituted as the claimant due to the death of her husband.  Her substitution request was granted by the RO in February 2012.  
Therefore, the Board may proceed to adjudicate the claims for accrued benefits purposes based on substitution of the appellant.  Id.  

After the case was certified to the Board, the appellant submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the appellant waived RO consideration of the evidence; and the outcome below is favorable to her claim. 


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's non-Hodgkin's lymphoma was incurred in or aggravated by active service, specifically, his conceded exposure to diesel fuels, and/ or likely exposure to Agent Orange. 
 
 2.  The Veteran died in September 2011.  The death certificate shows that the immediate cause of death was lymphoma.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2015).
 
 2.  A disability incurred in service, non-Hodgkin's lymphoma, caused or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the appellant.

Service Connection - Accrued Benefits

In the instant case, the Veteran had a claim for VA benefits pending at the time of his death.  In April 2010, preceding his death, he filed a claim of entitlement to service connection for non-Hodgkin's lymphoma, to include as secondary to Agent Orange exposure.  As discussed above, the substitute appellant is his surviving spouse.  She essentially contends that the Veteran's fatal non-Hodgkin's lymphoma was caused by exposure to Agent Orange and/ or diesel fuel while he was stationed in Okinawa with a short trip to Vietnam, and service connection for non-Hodgkin's lymphoma is thus warranted. 

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b) , the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

Malignant tumors are listed as chronic conditions under 38 C.F.R. § 3.309(a). Therefore, any malignant tumors can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, such may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed at § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.313(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including non-Hodgkin's lymphoma, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

The appellant contends that the Veteran was exposed to Agent Orange during a temporary visit to Vietnam while he was stationed in Okinawa.  Prior to his death, the Veteran submitted a statement in June 2011 that he was stationed in Okinawa from December 1971 to June 1973 and that during his time there his military occupational specialty (MOS) was in transportation, primarily transporting heavy equipment.  He noted that in April 1972 he was instructed to drive from the port of Naha (Machinato Service Area) to Kadena Air Base.  He recalled that they loaded the bridging equipment on the aircraft and then boarded the C-5A plane, which flew to Saigon, where they stayed the night.  He indicated that the next day they drove to Quang Tri in a 5-ton tractor trailer where they dropped the trucks and trailers in a staging area.  He noted that he was in Vietnam for just under two weeks and that when he got back to Okinawa he received a letter of commendation.  

The service personnel records do not directly reflect that the Veteran had any service in Vietnam.  His DD-Form 214 notes that he had over 1 year of foreign and/ or sea service at "USARBCO" (U.S. Army Base Command, Okinawa).  Additional personnel records show that he served in Okinawa for 18 months from December 1971 to June 1973, and Germany for 24 months from September 1975 to September 1977.  However, a May 1972 letter of commendation notes that the Veteran was called up to assist in the line haul of 140 tons of urgently needed material from the Machinato Service Area to Kadena Air Base, Okinawa.  The letter thanked him for his performance in helping to accomplish the mission and also noted that "[t]he estimated 10 tons of cargo you personally transported that morning with your 5 ton tractor were in Viet Nam by midnight, in critical support of increased ground combat."  

Lay statements also were submitted in support of the contention that the Veteran served in Vietnam.  His widow submitted a statement in August 2015 that she met the Veteran in 1978 and had been married to him since 1981 up until his death.  She recalled that the Veteran would discuss his service occasionally and had noted that he was stationed in Okinawa, Germany, and Maryland and that while he was in Okinawa he went TDY over to Vietnam.  She noted that he told her that he got called to transport cargo in his tractor trailer and that he flew to Saigon and ended up in Quang Tri, where he transported wounded to the hospital.  She also recalled the Veteran telling her about an operation he was involved in called Red Hat, in which they took containers or barrels over to Johnston Island.  She noted that the name, Red Hat, stuck in her memory because she thought it was a funny name.

The Veteran's brother also submitted a statement dated in August 2015, noting that he was 12 years older than the Veteran, and that he recalled the Veteran telling him after he got home from service that he had gone to Vietnam briefly to take supplies over there.  His brother also said the Veteran told him that they moved empty barrels of what he called leaf defoliate, which was sprayed on the trees.  

In addition the appellant submitted several articles addressing Agent Orange in Okinawa.

Although the letter of commendation from the Army is unclear as to whether the Veteran personally escorted the cargo to Vietnam or rather helped transport it to Okinawa, and then the plane flew the cargo to Vietnam without him, based on his competent and credible lay statements, in addition to the competent and credible statements from his wife and brother, it is at least as likely as not that he had service in Vietnam during his military service.  For this reason, service connection for non-Hodgkin's lymphoma would be warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(e).  

In addition, even if he did not serve in Vietnam, his DD-Form 214 notes that his MOS was Motor Transport Operator.  A private medical opinion was submitted dated in August 2015, which noted that the Veteran's primary duties were driving vehicles and cargo from base to base and that even in the absence of Agent Orange, the doctor believed that the Veteran's frequent and chronic exposure to diesel exhaust and fumes contributed substantially to the development of his lymphoma and ultimately his death.  The doctor noted that epidemiological studies showed a clear connection between occupations that involve chronic exposure to diesel fuel and non-Hodgkin's lymphoma.  Thus, the doctor determined that based on his training, experience, review of the Veteran's claims file, and relevant epidemiological literature, he believed that it was at least as likely as not that the Veteran's non-Hodgkin's lymphoma was caused by his exposure to diesel fuel and diesel exhaust during his time in service.

The first requirement for direct service connection, evidence of a current disability, has been met.  There is no dispute that the Veteran had non-Hodgkin's lymphoma.  The VBMS file notes that he was diagnosed with lymphoma in March 2010 and subsequently underwent treatment. 

The second requirement for direct service connection, evidence of disease or injury in service, is also met.  Based on the above, the Board concedes that it is as likely as not that the Veteran was exposed to Agent Orange during a temporary visit to Vietnam during his service from 1971 to 1972 while stationed in Okinawa.  Evidence also shows that it was consistent with the circumstances of his service that he would have been exposed to diesel fuel and fumes given that his MOS was Motor Transport Operator and that he served with the 531st Transportation Company.

As for the third requirement of direct service connection, a causal relationship between the Veteran's non-Hodgkin's lymphoma and service, as noted, based on any conceded service in Vietnam and exposure to Agent Orange, his diagnosis of non-Hodgkin's lymphoma would be presumed to be related to Agent Orange exposure without any evidence to the contrary.  See 38 C.F.R. §§ 3.307, 3.309(e).  In addition, as noted above, a private physician has linked the Veteran's presumed exposure to diesel fuel and exhaust during his military service to his diagnosis of non-Hodgkin's lymphoma, based on the Veteran's accurate medical history, with a rationale, and sound reasoning.  The probative value of this medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, service connection is warranted under the provisions of 38 C.F.R. § 3.303(d), as well.

In this circumstance, all reasonable doubt is resolved in the appellant's favor and the claim of entitlement service connection for non-Hodgkin's lymphoma, for accrued benefits purposes based on substitution of the appellant, is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cause of Death

The Veteran's September 2011 death certificate indicates that he died from lymphoma.  The appellant seeks service connection for the cause of the Veteran's death. 

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death. See 38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As determined above, service connection for non-Hodgkin's lymphoma is warranted, for accrued benefits purposes based on substitution of the appellant.  In essence, service connection was in effect at the time of the Veteran's death in September 2011.  In light of the fact that the Veteran was service connected for non-Hodgkin's lymphoma at the time of his death and lymphoma was listed on his death certificate as a cause of his death, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49, at 53.


ORDER

Service connection for non-Hodgkin's lymphoma, for accrued benefits purposes based on substitution of the appellant, is granted.

Service connection for the cause of the Veteran's death is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


